Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
This application contains the following embodiments:
Embodiment 1
1.1-1.7
Embodiment 2
2.1-2.7
Embodiment 3
3.1-3.7

    PNG
    media_image1.png
    271
    191
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    168
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    266
    182
    media_image3.png
    Greyscale



Embodiment 4
4.1-4.7
Embodiment 5
5.1-5.7
Embodiment 6
6.1-6.7

    PNG
    media_image4.png
    262
    175
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    240
    175
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    269
    180
    media_image6.png
    Greyscale





7.1-7.6
Embodiment 8
8.1-8.6
Embodiment 9
9.1-9.7

    PNG
    media_image7.png
    251
    166
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    258
    166
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    244
    170
    media_image9.png
    Greyscale

Embodiment 10
10.1-10.7
Embodiment 11
11.1-11.7
Embodiment 12
12.1-12.7

    PNG
    media_image10.png
    205
    126
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    189
    90
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    199
    126
    media_image12.png
    Greyscale

Embodiment 13
13.1-13.7
Embodiment 14
14.1-14.7
Embodiment 15
15.1-15.7

    PNG
    media_image13.png
    193
    123
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    201
    121
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    197
    128
    media_image15.png
    Greyscale




16.1-16.7
Embodiment 17
17.1-17.7
Embodiment 18
18.1-18.7

    PNG
    media_image16.png
    202
    85
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    295
    128
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    193
    112
    media_image18.png
    Greyscale

Embodiment 19
19.1-19.7
Embodiment 20
20.1-20.7
Embodiment 21
21.1-21.7

    PNG
    media_image19.png
    259
    87
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    263
    95
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    275
    119
    media_image21.png
    Greyscale




22.1-22.7
Embodiment 23
23.1-23.5
Embodiment 24
24.1-24.8

    PNG
    media_image22.png
    273
    116
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    271
    125
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    299
    132
    media_image24.png
    Greyscale



The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I - Embodiment 1
Group II – Embodiment 2
Group III – Embodiment 3
Group IV – Embodiment 4
Group V – Embodiment 5
Group VI – Embodiments 6
Group VII – Embodiment 7
Group VIII – Embodiment 8
Group IX – Embodiment 19
Group X – Embodiments 10
Group XI – Embodiment 11
Group XII – Embodiment 12
Group XIII – Embodiment 13
Group XIV – Embodiment 14
Group XV – Embodiment 15
Group XVI – Embodiment 16
Group XVII – Embodiment 17
Group XVIII – Embodiment 18
Group XIX – Embodiment 19
Group XX – Embodiment 20
Group XXI – Embodiment 21
Group XXII – Embodiments 22
Group XXIII – Embodiment 23
Group XXIV – Embodiment 24

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  While several embodiment share some common design elements and overall shape, each has one of element/line/change -in-plane that make them patently distinct.  

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.) Thus the numbering convention used in the original submission should not be amended when responding to this restriction.
Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
 https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

Conclusion

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

/CALVIN E VANSANT/
Examiner, Art Unit 2915